PoffenbaRGER, Judge,

(dissenting):

I am unable to concur in this decision. There is no causal relation or connection between the act of employment and the injury complained of, as there was in Gartin v. Draper Coal and Coke Co., 72 W. Va. 405, and Sprinkle v. Big Sandy Coal & Coke Co., 72 W. Va. 358. It never was the intention, in the decision of those cases, to hold that a mine foreman acts as a vice-principal, in the mere assignment of men to places of work in the mine. In each of them, the ground of liability was the act of employment, contributing directly and immediately to the injury, the employee being an immature infant placed in a dangerous, place of work without warning of the danger. The plaintiff in this case was a mature man and an experienced miner, and the act of employment preceded the injury by six or seven years and, therefore, could not have contributed to it in the slightest degree.
A mine foreman like any other foreman, is the leader and director of the men under his charge. In designating him as foreman, the legislature simply recognized a class of men employed by coal operators at the date of the passage of the act. He was then a fellow servant of the men working under him. *423His was a work of operation, not maintenance or superintendency. For reasons of public policy, the act enlarged Ms powers and charged upon him other duties, some of the nonassignable duties of the master. Then, as to such duties, he became a fellow-servant of the miners. The purpose of the act was not to deny to him any of the powers he previously possessed or to change their character. In those respects in which he had previously been a fellow servant, he remained one. These included the assignment of men to their places of work. That was never regarded as an act of superintendence. It was a thing customarily and ordinarily done by foremen in all industries. In the absence of a statute altering the common law rule, a foreman acts as a vice-principal, only in so far as his authority extends to things the law puts upon the master as non-assignable duties, such as maintenance of a safe place of work, inspection, provision and maintenance of safe implements of work, establishment of rules, employment of competent co-servants and the like. In charging some of them upon the mine foreman, the statute has made him a fellow servant as to them. But it did not elevate any act of mere co-service to the class of non-assignable duties, so as to make him a vice-principal as to it. By no authority, is the mere assignment of competent men to places of work made a •non-assignable duty of the master.